PRATT, J.
The objection chiefly urged against the judgment is that the plaintiff was guilty of contributory negligence, in failing to use a coupling stick. The rule of the company, printed on the back of the time-table, required their use, and stated they could be procured at Warwick. But it was proved that the rule had never been enforced, and that brakemen who had applied for them at the storehouse had been unable to procure them. On the testimony the court *294properly left it to the jury to say whether the rule was a live rule, or whether it had ceased to be in force. Hayes v. Manufacturing Co., 41 Hun, 407. The verdict was not excessive. Wooster v. Railway Co. (Sup.) 16 N. Y. Supp. 764. No other question requires discussion. Judgment affirmed, with costs.